EXHIBIT 10.56 

 

 

 

RELINQUISHMENT OF DEBT CONVERSION RIGHTS

 

WHEREAS, Micki Malone (“Ms. Malone”), an accounting, finance, marketing, and
sales executive of Findex.com, Inc. (the “Company”), is owed by the Company as
of the date hereof an amount in demand debt equal to $178,831.39, inclusive of
accrued interest through the date hereof, as a result of accumulated, unpaid
wages for services;

 

WHEREAS, 100% of the afore-described demand debt currently owed by the Company
to Ms. Malone is convertible into shares of Company common stock in accordance
with its terms;

 

WHEREAS, in order to make available to the Company the opportunity to raise
critically required capital to enable the Company to reasonably sustain and grow
itself, and enter into other desirable transactions, the Company needs available
to it more authorized but unissued shares of common stock than it currently has
available;

 

WHEREAS, the Company has requested that Ms. Malone, in the interests of enabling
the Company to raise such critically required financing and enter into such
other desirable transactions, relinquish her rights to convert her demand debt
to shares of Company common stock, and Ms. Malone desires to so relinquish such
rights;

 

NOW, THEREFORE, for and in consideration of the foregoing recitals, Ms. Malone
hereby agrees to irrevocably relinquish any and all of his rights to convert all
or any portion of the demand debt owed by the Company to her as of the date
hereof.

 

IN WITNESS WHEREOF, Ms. Malone has executed this Relinquishment of Debt
Conversion Rights this 24th day of December, 2018.

 

 

 

 

 

 

__________________________________________

Micki Malone

